                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARCIANO PLATA, et al.,                            Case No. 01-cv-01351-JST
                                                       Plaintiffs,
                                   8
                                                                                           ORDER REGARDING MONITORING
                                                v.                                         BY THE OFFICE OF THE INSPECTOR
                                   9
                                                                                           GENERAL
                                  10    GAVIN NEWSOM, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties attached as an exhibit to their most recent case management statement the

                                  14   March 24, 2021 report by the Office of the Inspector General on “Face Covering and Physical

                                  15   Distancing Follow-up Monitoring.” ECF No. 3566-1 at 6-10. In that report, the OIG states,

                                  16   “Unless further monitoring is requested, our next report, which will cover the period of March 7

                                  17   through April 6, 2021, will be the final report related to our face covering and physical distancing

                                  18   follow-up monitoring activities.” Id. at 6.

                                  19          The Court invites the OIG to continue its monitoring unless and until face coverings and

                                  20   physical distancing are no longer required in California’s prisons, or the OIG determines that such

                                  21   monitoring is no longer necessary or appropriate.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 29, 2021
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
